Citation Nr: 1531024	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO. 13-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for keloids.

2.  Entitlement to service connection for benign prostatic hyperplasia (BPH). 

3.  Entitlement to a disability rating for a right shoulder disorder in excess of 10 percent from December 14, 2010 to April 03, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973, including service in Vietnam from September 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to present testimony at the Board's Central Office in Washington, DC, before a Veterans Law Judge in April 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  As of December 14, 2010, the Veteran's right shoulder disability was characterized by arthritis without incapacitating exacerbations and limited motion in a major joint to a noncompensible degree.

2.  As of April 03, 2014, the Veteran's right shoulder disability was characterized by a limitation of motion in his arm to shoulder level.

3.  The most probative evidence fails to link the Veteran's keloids to active service.

4.  The most probative evidence fails to link the Veteran's BPH to active service.






CONCLUSIONS OF LAW

1.  The criteria for rating a right shoulder disability in excess of 10 percent from December 14, 2010 to April 03, 2014 have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010, 5201 (2014). 

2.  The criteria for rating a right shoulder disability in excess of 20 percent from April 03, 2014 have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010, 5201 (2014). 

3.  The criteria for service connection for keloids are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. (2014)

4.  The criteria for service connection for BPH are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensible to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life. As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

VA's notice requirements were satisfied by a February 2011 letter which advised the Veteran of the criteria for establishing service connection as well as the criteria for an increased evaluation. The letter was sent prior to the initial adjudication of the Veteran's claim in March 2011.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO has obtained lay statements, service treatment records, and private and VA treatment records.

The Veteran was afforded VA compensation and pension exams germane to his right shoulder injury in March 2011 and April 2014. These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions. Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

No medical examinations were provided for either the Veteran's keloids or his BPH. A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board does not question that the Veteran is currently diagnosed with keloids. However the Veteran's lay testimony describing an event in service is not credible, as discussed below. Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

The Board also does not question that the Veteran is currently diagnosed with BPH. However, since the Veteran is not competent to assert that Agent Orange exposure during Vietnam led to his BPH, there is no indication that his disorder is linked to service. Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.

Analysis

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1111. 'Service connection' basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service Connection for Keloids

The Veteran contends in his January 2013 VA-9 that, while serving in Vietnam,

"I was in communication and I was up on a pole. I got an injury in my chest while sliding down that pole. I was in Vietnam and treatment and medical treatment was scarce so I was just treated with ointment and bandages. Since that time, they have become very irritating. I have been treated with injections to shrink them but they still get irritated. I feel I should be 30% for the keloids."

Additionally, in his December 2010 claim, he writes "Agent Orange related condition" in the "explanation" box on the form. 

After reviewing the record, the Board finds that the Veteran's statement that his disorder is related to a chest injury with scarring or keloids he incurred during service is outweighed by more probative evidence to the contrary. The Veteran's service treatment records show no complaints, diagnosis, or treatment for a chest injury or keloids. The Veteran is repeatedly seen for skin conditions, including a rash, pseudofolliculitis barbae, and tinea versicolor. However, no mention of scars or keloids is made. Additionally, the Veteran's separation examination in December 1972 shows "skin" to be normal. Where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist. Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011). 

The Veteran is not competent to link his keloids to in-service Agent Orange exposure. Relating any particular disorder to Agent Orange exposure is a medically complex determination that cannot be based on lay observation alone. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The most probative evidence or record shows that the Veteran's keloids are not related to service. Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for keloids is denied.

Service Connection for BPH

The Veteran contends in his December 2010 claim that his BPH is an Agent Orange related condition. 

After reviewing the record, the Board finds that the Veteran's statement that his disorder is related to service is outweighed by more probative evidence to the contrary. 

The Veteran's service treatment records show no complaints, diagnosis, or treatment for a prostate disorder. Nothing on the Veteran's separation examination indicates a prostate disorder, and the Veteran does not claim that his prostate disorder dates to his time in service.

The Veteran is not competent to link his BPH to service, or to any event therein, such as Agent Orange exposure. BPH is a complex disorder requiring medical testing, and therefore not susceptible to lay diagnosis. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The most probative evidence of record shows that the Veteran's BPH is not related to service. Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for BPH is denied.

Increased Rating for right shoulder disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.' Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.' Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis. Under DC 5003, for degenerative arthritis without compensable limitation of motion, a 10 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions. 38 C.F.R. § 4.45(f).

In its March 2011 rating decision, as part of the current claim, the RO increased the Veteran's rating to 10 percent as of December 14, 2010, the date the claim was filed. In a June 2014 rating decision, following a May 2014 review by a Decision Review Officer (DRO), the RO increased the Veteran's rating for his right shoulder disability to 20 percent, effective April 03, 2014, the date of his last VA examination.   

Under DC 5010, the rater is instructed to evaluate traumatic arthritis as degenerative arthritis, which is accomplished under diagnostic code 5003.  DC 5003 provides that the disability is to be evaluated based on limitation of motion under the appropriate diagnostic codes for the joints involved.  When non-compensable under such code, a 20 percent may be assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  In his March 2011 examination, the clinician reports that there were no incapacitating episodes. Therefore, a rating of 20 percent prior to April 03, 2014 is not warranted under DC 5003.

Under DC 5200, a 30 percent rating applies where there is ankylosis, and abduction is limited to 60 degrees. In both the March 2011 and April 2014 examinations, the clinicians reported that there was no ankylosis of the shoulder. Thus, rating under DC 5200 is not warranted.

Under DC 5201, a 20 percent rating applies where the arm is limited in motion up to the shoulder level. A 30 percent rating applies where the arm is limited in motion to midway between the side and shoulder. In his March 2011 examination, the Veteran was shown to have a 150 degree range of motion, making a rating of 20 percent prior to April 03, 2014, not warranted. In his April 03, 2014 examination, the Veteran was found to have a 90 degree range of motion, making rating at 20 percent under DC 5201 as of the examination date warranted. That examination does not show limitation of motion beyond 90 degrees, so a rating of 30 percent is not warranted. 

Under DC 5202, a 20 percent rating applies where the humerus is impaired, with malunion and moderate deformity. Neither the March 2011 nor the April 2014 examination, nor any other evidence of record, indicate humerus deformity or malunion. Therefore, a rating under DC 5202 is not warranted.

Under DC 5203, a 20 percent rating applies where there is dislocation of the clavicle or scapula. Neither the March 2011 nor the April 2014 examination, nor any other evidence of record, indicates dislocation of the clavicle. Therefore, rating under DC 5203 is not warranted.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In the present case, the Veteran's right shoulder disability is contemplated by the limitation of motion considered under 38 C.F.R. § 4.71s, DC 5201. The schedular criteria are adequate to evaluate the Veteran's shoulder injury; referral for consideration of an extraschedular rating is not warranted.

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for rating for the Veteran's right shoulder disability in excess of 10 percent prior to April 03, 2014 and in excess of 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5200-5203 (2014).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for keloids is denied.

Entitlement to service connection for BPH is denied.

Entitlement to a disability rating for a right shoulder disorder in excess of 10 percent from December 14, 2010 to April 03, 2014, and in excess of 20 percent thereafter is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


